Citation Nr: 1042466	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  98-18 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and her daughters

ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service from December 1969 to April 1971, 
to include service in the Republic of Vietnam.  Thereafter, the 
Veteran served in the Army National Guard of New York State from 
April 1973 to October 1983.  

The Veteran died in July 1994, the appellant is his surviving 
spouse.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

When this case was most recently before the Board in September 
2009, it was remanded for further development.  The case has now 
been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran's death was due solely to complications of 
systemic scleroderma.

2.  At the time of the Veteran's death, service connection was 
not in effect for any disability.

3.  Systemic scleroderma was not present within one year of the 
Veteran's separation from active service and is not etiologically 
related to the Veteran's active service, to include his exposure 
to herbicides.

4.  Diabetes was not present until more than one year following 
the Veteran's discharge from service, and the evidence 
affirmatively establishes that it resulted from post-service 
steroid therapy for the Veteran's systemic scleroderma.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by active service did 
not cause or substantially and materially contribute to the 
Veteran's cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2010).

2.  The requirements for eligibility for Dependents' Educational 
Assistance benefits have not been met.  38 U.S.C.A. §§ 3500, 
3501, 5113 (West 2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the effective-date element of a service-connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, the 
Court also stated that the failure to provide such notice in 
connection with adjudications prior to the enactment of the VCAA 
was not error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The record reflects that the appellant filed her claim several 
years before the enactment of the VCAA.  However, the appellant 
was mailed a letter in September 2002 advising her of what the 
evidence must show and of the respective duties of VA and the 
claimant in obtaining evidence.  In December 2007 the appellant 
was mailed a letter providing her with appropriate notice with 
respect to the effective-date element of her claims.

Although the appellant was not provided adequate notice until 
after the initial adjudication of the claims, the Board finds 
that there is no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the completion 
of all indicated development the claim was readjudicated.  There 
is no indication or reason to believe that the ultimate decision 
on the merits of the claims would have been different had 
complete VCAA notice been provided at an earlier time.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).

The Board also finds the appellant has been afforded adequate 
assistance in response to her claims.  The Veteran's service 
treatment records (STRs) and service personnel records (SPRs) are 
on file.  Private treatment records have been obtained.  The 
Veteran's final hospitalization report has been obtained.  The 
Veteran's short form death certificate is on file.  A VA medical 
opinion has been obtained.  Neither the appellant nor her 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to substantiate 
the claims.  The Board is also unaware of any such evidence.

The Board notes that the Veteran's long form death certificate is 
not of record.  In the September 2009 remand, the Board directed 
that attempts should be made to obtain the Veteran's long form 
death certificate from the New York State Department of Health 
and Mental Hygiene.  Attempts were made; however, VA was notified 
that there would be a $15 charge despite the fact that the 
request was being made by a government agency.  VA notified the 
appellant that it would not be able to pay any fee and that she 
should attempt to obtain the Veteran's long form death 
certificate and submit it to VA.  To this date, the appellant has 
not submitted the Veteran's long form death certificate.  
Therefore, the Board is satisfied that the originating agency has 
complied with the Board's remand directive, that VA has no 
further duty to attempt to obtain the long form death 
certificate, and that VA properly informed the appellant that it 
was her responsibility to obtain the long form death certificate.  

In sum, the Board is satisfied that any procedural errors in the 
originating agency's development and consideration of the claims 
were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service Connection for Cause of Death

Dependency and Indemnity Compensation (DIC) benefits are payable 
to the surviving spouse of a Veteran if the Veteran died from 
service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.5 (2010).

Service connection for the cause of a Veteran's death is 
warranted if a service-connected disability either caused or 
contributed substantially or materially to the cause of death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a Veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  The issue involved will be determined by exercise of 
sound judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the Veteran.  38 C.F.R. § 3.312(a).

A service-connected disability will be considered as the 
principal or primary cause of death when such disability, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).

A contributory cause of death inherently is one not related to 
the principal cause of death.  In determining whether service-
connected disability contributed to death, it must be shown that 
it contributed substantially or materially to death, that it 
combined to cause death, or that it aided or lent assistance to 
the production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see 
also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

A service-connected disability is one which was incurred in or 
aggravated by active service; one which may be presumed to have 
been incurred or aggravated during such service; or one which was 
proximately due to or the result of a service- connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).

Certain chronic diseases, including diabetes mellitus, may be 
presumed to have been incurred or aggravated during service if 
manifested to a compensable degree within one year of separation 
from active military service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to an herbicide agent during active 
service and manifests diabetes mellitus to a compensable degree 
any time after such service, the diabetes mellitus will be 
service connected even though there is no record of such disease 
during service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).

Rebuttal of service incurrence or aggravation.  Evidence which 
may be considered in rebuttal of service incurrence of a disease 
listed in 3.309 will be any evidence of a nature usually accepted 
as competent to indicate the time of existence or inception of 
disease, and medical judgment will be exercised in making 
determinations relative to the effect of intercurrent injury or 
disease.  The expression affirmative evidence to the contrary 
will not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. 
§ 3.307(d).

Dependents' Educational Assistance (DEA)

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of this issue on appeal, 
either died of a service-connected disability or died while 
having a disability evaluated as total and permanent in nature 
resulting from a service-connected disability.  38 U.S.C.A. §§ 
3500, 3501; 38 C.F.R. §§ 3.807, 21.3020, 21.3021.

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim. Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

Service Connection for Cause of Death

The Veteran died of complications of systemic scleroderma in July 
1994.  No other condition has been noted to have been an 
immediate or contributory cause of death.  At the time of the 
Veteran's death, service connection was not in effect for any 
disability.  

The Veteran had been diagnosed with scleroderma in 1983, after 
complaining of general body weakness that was progressive since 
1980.  The Veteran was diagnosed with diabetes mellitus, which 
was thought to be secondary to steroid treatment he underwent to 
treat his scleroderma.  The Veteran was admitted to a VA extended 
care center in February 1993 and remained there until his death 
in July 1994.  The Veteran had been admitted with persistent 
abdominal distention which was caused by an anorectal stricture 
with pseudo-obstruction.  The final cause of death was end stage 
systemic scleroderma.

Of record is a September 1992 VA examination report.  In that 
report, it was noted that the Veteran had diabetes at that time 
and that his diabetes was induced by the steroid therapy used to 
treat his systemic scleroderma. 

Also of record is a November 2004 letter from the Veteran's 
private physician, Dr. T.B.  In his letter, Dr. T.B. stated that 
the Veteran had been diagnosed with diabetes as a result of his 
exposure to herbicides in active service.  Dr. T.B. stated that 
the diabetes would lead to atherosclerosis of all vessels, 
specifically, coronary artery disease which could enhance the 
development of cardiac arrhythmia.  He stated that scleroderma 
also leads to cardiac arrhythmia.  It was Dr. T.B.'s opinion that 
without a doubt, the combination of diabetes and scleroderma 
would enhance the patient's susceptibility to a sudden cardiac 
death.

In December 2008, the Veteran's claims files were sent to a VA 
physician for review and opinion regarding the Veteran's death.  
The physician indicated that she had completed a thorough review 
of the Veteran's claims files and outlined the details described 
above.  The physician opined that the Veteran's diabetes mellitus 
did not play a role in the Veteran's death.  She also opined that 
it was not likely that the Veteran's exposure to herbicides 
during his service in the Republic of Vietnam played any role in 
his diagnosis of systemic scleroderma.

In April 2010, the Veteran's claims files were sent back to the 
same VA physician for an addendum opinion.  Again, the physician 
reported that she completed a thorough review of the Veteran's 
claims files prior to forming her opinion.  She reported that the 
Veteran expired at the age of 50 as a result of complications of 
scleroderma.  She opined that there was less than a 50 percent 
probability that the Veteran's diabetes mellitus plated any 
material causal role in the Veteran's death.  In this regard, the 
physician reported that the Veteran expired as a result of a 
complication of his systemic scleroderma, which was totally 
unrelated to his diabetes mellitus.  

Additionally, the physician reported that there was a less than 
50 percent probability that the Veteran's death was related to 
the Veteran's exposure to herbicides while serving in the 
Republic of Vietnam.  In this regard the examiner reported that 
the pathogenesis of systemic scleroderma is not conclusive, but 
there are triggers that are thought to precipitate development of 
the disease in susceptible hosts.  She reported that there was a 
hypothesis that exposure to certain viruses or certain toxins 
could act as a trigger.  She also reported that genetic factors 
are thought to be sufficiently strong to lead to the disease in 
some individuals.  Additionally, the examiner noted that several 
non-infectious environmental factors have been implicated in 
leading to systemic scleroderma, such as silica duct, vinyl 
chloride, and contaminated rapeseed oil and she noted that the 
drug Bleomycin has also been implicated in the development of 
systemic scleroderma.  Additionally, the examiner noted that the 
2006 update of "Veterans and Agent Orange" from the Institute 
of Medicine did not show any evidence of association between 
exposure to herbicides and the development of systemic 
scleroderma.

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as the reasoning employed by 
the physicians and whether (and the extent to which) they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, while the 
findings of a physician are medical conclusions that the Board 
cannot ignore or disregard, Willis v. Derwinski, 1 Vet. App. 66 
(1991); the Board is free to assess medical evidence and is not 
obligated to accept a physician's opinion.  Wilson v. Derwinski, 
2 Vet. App. 614 (1992).

The Board finds the opinion provided by the VA physician to be 
more probative than that provided by the Veteran's private 
physician.  In this regard, the Board notes that the VA physician 
reported that the Veteran's diabetes was unrelated to his death 
as systemic scleroderma and diabetes are unrelated.  While the 
Veteran's private physician indicated that the diabetes could 
have made the Veteran more susceptible to sudden cardiac death in 
light of his diagnosis of scleroderma, the evidence of record 
affirmatively establishes that the Veteran's diabetes was not a 
result of his exposure to herbicides in active service, but 
rather, it was due to the steroid therapy provided many years 
after service for his systemic scleroderma.  Therefore, even if 
the diabetes did contribute to the Veteran's death, service 
connection for the cause of the Veteran's death would not be 
warranted because there is no competent evidence directly linking 
the diabetes to active service, it was not manifested until many 
years after service, and the presumption that it was due to his 
exposure to herbicides in service is rebutted by the evidence 
affirmatively establishing that it resulted from steroids used to 
treat his systemic scleroderma.  See 38 C.F.R. § 3.307(d).  
Additionally, the VA Medical Center physician detailed the 
pathogenesis of systemic scleroderma in support of her opinion 
that the scleroderma itself was not etiologically related to the 
Veteran's exposure to herbicides in active service.  

In sum, the Veteran's private physician reported that the 
Veteran's diagnosed diabetes could have played a role in the 
Veteran's death.  However, the evidence of record indicates that 
the Veteran's diabetes was not due to exposure to herbicides, but 
due to post-service steroid therapy for the Veteran's systemic 
scleroderma.  Additionally, the VA physician competently reported 
that systemic scleroderma is not known to be related to herbicide 
exposure.

Accordingly, the preponderance of the evidence is against the 
claim and entitlement to service connection for the Veteran's 
cause of death is not warranted.

Entitlement to DEA

In this case, the Board has determined that service connection 
for the Veteran's cause of death is not warranted.  The record 
also reflects that he did not have a disability evaluated as 
total and permanent in nature resulting from a service-connected 
disability at the time of his death.  Accordingly, the claimant 
cannot be considered an "eligible person" entitled to receive 
educational benefits.  38 U.S.C.A. § 3501(a)(1); 38 C.F.R. §§ 
3.807, 21.3021(a)(2)(i)(ii).


      (CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.

Eligibility for Dependents' Educational Assistance benefits under 
Chapter 35, Title 38, of the United States Code, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


